 1
 2
 3                                                              JS-6
 4
 5
 6
 7
 8
 9                    UNITED STATES DISTRICT COURT
10             FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12                                  )
     CULP CONSTRUCTION                       Case No. 8:19-cv-00727-JVS-ADS
13
                                    )
     COMPANY,                       )
14
                                    )        Judge: Hon. James V. Selna
                  Plaintiff,        )
15
                                    )
                                    )        JUDGMENT WITH RESPECT
16        vs.                       )
                                    )        TO PLAINTIFF CULP
17
                                    )        CONSTRUCTION COMPANY’S
                                    )
                                    )        CAUSES OF ACTION FOR (1)
18   JARED MARK SPOSITO dba         )        BREACH OF CONTRACT; AND
19   19TH GREENS; and DOES 1        )        (2) MONEY HAD AND
     through 20, inclusive,         )
20
                                    )        RECEIVED
                                    )
21                Defendants.       )
                                    )
22
                                    )
                                    )
23
                                    )
                                    )
24
                                    )
     ______________________________ )
25
26
27
28
                                            1

              JUDGMENT WITH RESPECT TO CULP CONSTRUCTION COMPANY’S CAUSES
           OF ACTION FOR (1) BREACH OF CONTRACT; AND (2) MONEY HAD AND RECEIVED
 1         Pursuant to the Court’s Order Regarding Motion for Entry of Default
 2 Judgment [Dkt. #17], IT IS HEREBY ORDERED, ADJUDGED, AND
 3 DECREED THAT:
 4         1.      Judgment is hereby entered in favor of Plaintiff Culp Construction
 5 Company (“Culp”) and against Defendant Jared Mark Sposito dba 19th Greens
 6 (“Sposito”) with respect to the First Cause of Action (Breach of Contract) and
 7 Second Cause of Action (Money Had and Received) in the Complaint in the total
 8 amount of $85,557.06.
 9         2.      The foregoing amount consists of the following:
10                 a.     $83,076.16 in damages as established by Culp; and
11                 b.     $2,480.90 in prejudgment interest on the aforementioned
12                        damages at an interest rate of 10% per annum (simple interest)
13                        pursuant to Cal. Civ. Code § 3289(b), as calculated from the
14                        date of the filing of the Complaint (April 19, 2019) to August 6,
15                        2019.
16         3.      Culp shall be entitled to recover its costs, and Culp is directed to
17 submit an application to the Clerk of the Court to tax costs in accordance with Fed.
18 R. Civ. P. 54(d)(1).
19         4.      Culp shall be entitled to recover its attorneys’ fees, and Culp is
20 directed to submit a noticed motion for such fees in accordance with Fed. R. Civ.
21 P. 54(d)(2).
22         5.      Culp’s Motion for Entry of Default Judgment is denied as to all other
23 claims in the Complaint, but the Court severs the Third Cause of Action (Fraud and
24 Deceit) and grants Culp thirty (30) days leave to amend the Complaint to state a
25 claim that may support punitive or trebled damages.
26 / / /
27 / / /
28 / / /
                                                 2

                   JUDGMENT WITH RESPECT TO CULP CONSTRUCTION COMPANY’S CAUSES
                OF ACTION FOR (1) BREACH OF CONTRACT; AND (2) MONEY HAD AND RECEIVED
 1       6.      The Court shall retain jurisdiction over any matter pertaining to this
 2 judgment.
 3       IT SO ORDERED.
 4
 5
 6 Dated: August 16, 2019                   _____________________________
 7                                                Hon. James V. Selna
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               3

                 JUDGMENT WITH RESPECT TO CULP CONSTRUCTION COMPANY’S CAUSES
              OF ACTION FOR (1) BREACH OF CONTRACT; AND (2) MONEY HAD AND RECEIVED
